11 So.3d 467 (2009)
Dishaun QUARTERMAN, Appellant,
v.
Carmen PINKNEY, Appellee.
No. 1D08-3601.
District Court of Appeal of Florida, First District.
June 24, 2009.
*468 Michael M. Giel of McGuire Woods LLP, and Marcellina Spigner, Jacksonville Area Legal Aid, Inc., Jacksonville, for Appellant.
Carmen Pinkney, pro se, Appellee., for Appellee.
PER CURIAM.
Dishaun Quarterman appeals a final judgment of injunction for protection against repeat violence. We find that the final judgment is supported by competent substantial evidence that Carmen Pinkney experienced an incident of stalking. See Lukacs v. Luton, 982 So.2d 1217 (Fla. 1st DCA 2008). However, we reverse the provision in the final judgment directing Quarterman to pay damages of $1,770.44 to Carmen Pinkney as Quarterman was not given notice that a claim for damages would be heard or an opportunity to present her own case. Shocki v. Aresty, 994 So.2d 1131, 1134 (Fla. 3d DCA 2008).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.